Citation Nr: 0016213	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  98-21 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for obesity, secondary 
to the service connected chondromalacia of the knees.

3. Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to an increased rating for chondromalacia of 
the right knee, rated 20 percent disabling.  

5.  Entitlement to an increased rating for chondromalacia of 
the left knee, rated 20 percent disabling.  

REPRESENTATION

Appellant represented by:	Charles W. Schiesser, Attorney


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


FINDINGS OF FACT

1.  The veteran served on active duty from December 1975 to 
May 1983.  

2.  The veteran has not presented medical evidence 
demonstrating a etiological relationship between a back 
disorder or an organic disorder resulting in obesity and the 
service connected chondromalacia of the knees, nor has the 
veteran presented medical evidence demonstrating a nexus 
between any post service back disorder and any back 
complaints during service.  

3.  The veteran's current audiology examination did not 
reveal a hearing loss disability in either ear. 

4.  The chondromalacia does result in significant limitation 
of function of both knees, with effusion, tenderness and pain 
and limitation of extension to 5 degrees on recent VA 
examination. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted well grounded claims with 
regard to the issue of service connection for a back disorder 
or an organic disorder manifested by obesity, secondary to 
the service connected knee disorder, or for a back disorder 
on a direct basis.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. § 3.310 (1999). 

2.  The veteran has not submitted a well grounded claim with 
regard to the issue of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. § 3.385 (1999). 

3.  The criteria for a rating of 30 percent for 
chondromalacia of the left knee have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Part 4, Codes 5003, 5258, 5261 (1999). 

4.  The criteria for a rating of 30 percent for 
chondromalacia of the right knee have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Part 4, Codes 5003, 5258, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a back disorder or an organic disorder 
manifested by obesity, to include consideration of service 
connection 
secondary to the service connected chondromalacia of the 
knees

Service connection on a secondary basis is warranted when it 
is demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310 
(1999).  Additionally, when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

The issue of etiology of a disorder is a medical in nature.  
Hence, while the veteran or other lay persons are qualified 
to comment on symptomatology, such as back pain or weight, 
their opinions regarding the fundamental question of the 
etiological relationship of the back disorder and the organic 
disorder manifested by obesity cannot render, in the absence 
of medical support, a claim for secondary service connection 
plausible. Grottveit v. Brown, 5 Vet. App. 91-93 (1993); 
Espiritu v. Derwinski, 2. Vet. App. 492 (1992) 

On VA compensation examination in April 1997, the examining 
physician specifically concluded that the veteran's 
lumbosacral condition was not related to, nor was it the 
result of, the service connected knee condition.  Rather, the 
lumbosacral spondylosis, a general term for changes due to 
osteoarthritis, was most likely the result of markedly 
increased lumbar lordosis, causing the lumbosacral spine to 
work under poor mechanical conditions leading to pain and 
eventual restriction of motion and related to lumbosacral 
strain.  A review of the private medical treatment records 
show that the veteran reported a ten year history of back 
pain, but no conclusions were reached as to the etiology of 
the back pain.  Moreover, a statement from Delvin Sparks, MS, 
LPC, indicated that while back pain can be caused from an 
irregular gait, the origin of the veteran's back pain was 
unknown.  In view of the fact that the veteran has not 
presented any medical evidence to reasonably question the 
opinion of the VA examining physician, the Board finds that 
the veteran has not presented a plausible claim for service 
connection on a secondary basis for the back disorder.  

In an affidavit from a member of her unit in service, it was 
reported that the veteran had sustained an inservice back 
injury.  However, although she had back pain complaints in 
service, the spine was normal on the separation examination 
and a VA hospital report several years after service which 
noted low back pain also indicated there was no history of 
trauma.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  38 U.S.C.A. § 1131 
(West 1991); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  However, as a threshold matter, the veteran must 
submit a well grounded claim.  In order for a claim for 
direct service connection to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In this case, the veteran has provided evidence showing the 
current presence of a back disorder, and, for the purpose of 
determining if the veteran has provided a well grounded 
claim, the Board will accept the affidavit from her fellow 
veteran that she injured her back in service.  However, the 
veteran must further provide medical evidence of a nexus 
between the post service disorder and her military service.  
This she has failed to do, and the claim must therefore fail.  

The statement from Mr. Sparks specifically indicated that the 
origin of the back pain was unknown.  On examination in 
January 1995, the veteran gave a history of back pain during 
her period of service, and indicated that she had been 
treated in service for back strain.  While the examiner 
concluded that the veteran had low back pain, secondary to 
chronic lumbosacral strain, such a conclusion was apparently 
based on the history given by the veteran.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that a veteran 
cannot transform bare transcriptions of lay history 
unenhanced by any medical comment into competent evidence for 
the purpose of submitting a well ground claim.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Nor does the opinion 
link a chronic low back strain to service.  Again, while the 
origin of the back pain was considered to be lumbosacral 
strain when the veteran was examined in April 1997, her 
history can likewise not serve as the basis for a well 
grounded claim.  In the absence of well grounded claims for 
service connection for a back disorder on either a direct or 
secondary basis, the veteran's appeal to this extent must be 
denied.  

Turning then to the veteran's claim for service connection 
for obesity, the Board notes that she has not presented any 
medical evidence demonstrating that the disorder is linked to 
service or a service-connected disability.  The examiner on 
the April 1997 VA compensation examination specifically 
concluded that the veteran's obesity had developed by itself 
and independent of the bad knees.  He further concluded that 
the obesity would have occurred with or without the bad 
knees.  Hence, the Board concludes that the claim is not well 
grounded.    


Entitlement to service connection for bilateral hearing loss

Although service connection was denied by the RO in June 
1984, a copy of a notification letter furnished the veteran 
of this action is not available for review and such is not 
otherwise evidenced in the claims folder.  In a December 1984 
letter, the veteran requested a copy of the paperwork 
awarding her a 10 percent rating, and, in a subsequent letter 
later in December 1984, the veteran again requested 
information regarding her benefits.  When she submitted her 
most recent claim, in January 1997, she indicated that she 
incurred severe hearing loss in service, and that she 
currently had a severe hearing loss in both ears.  No 
reference was made to any earlier RO action on a claim for 
service connection for hearing loss.  

Under such circumstances, and resolving all reasonable doubt 
in the veteran's favor, the Board concludes that the June 
1984 action is still open, and that the case must be 
considered on the merits.  A review of the most recent 
statement of the case (SOC) indicates that the veteran was 
given sufficient information upon which to base her 
arguments.  Moreover, as, by considering the case on the 
merits will allow the veteran more due process rights, the 
Board concludes that she would not be prejudiced by this 
action.  Bernard v. Brown, 4 Vet. App. 384 (1995)

Initially, the Board must determine if the veteran has 
submitted a well grounded claim.  In order for a claim to be 
well grounded, there must be competent evidence of a current 
disability (a medical diagnosis); evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and evidence of a nexus between the inservice 
disease or injury and the current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (1999). 

On the authorized VA audiological evaluation in April 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
10
LEFT
5
10
5
10
5

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  
The results were interpreted as hearing within the normal 
range bilaterally.

A review of the findings on this examination does not show 
that the veteran has a hearing loss disability for VA 
purposes.  As a threshold requirement for a well grounded 
claim is that the veteran has a current disability, in the 
absence of a documented hearing loss for VA purposes, the 
Board concludes her claim to this extent is not plausible and 
must be denied.  Although service records show conflicting 
audiology in 1983, there is no current evidence of hearing 
loss disability as defined in the applicable VA criteria and 
no record of such has been introduced into the record.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the claim for 
service connection for the claimed disabilities of a back 
disorder, obesity and bilateral hearing loss.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995)). 


Increased ratings for chondromalacia of both knees

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The current 20 percent rating is appropriate when there is 
moderate recurrent subluxation or lateral instability, where 
there is a dislocated semilunar cartilage, with frequent 
episodes of locking, pain and effusion in the joint, where 
flexion is limited to 30 degrees, or extension is limited to 
15 degrees.  For a 30 percent rating to be awarded, there 
must be severe recurrent subluxation or lateral instability, 
flexion must be limited to 15 degrees, or extension limited 
to 20 degrees.  The criteria must be more nearly approximated 
if not clearly met.  38 C.F.R. §§ 4.7, 4.71a, Part 4, Codes 
5257, 5258, 5260 and 5261 (1999). 

On VA compensation examination in January 1995, there was 
some lateral instability in the right knee, but none noted in 
the left knee.  Range of motion in the right knee was from 0 
to 85 degrees, and from 0 to 100 degrees in the left knee.  
These findings were consistent with those noted on the most 
recent compensation examination.  At that time, range of 
motion of the right knee was from 5 to 105 degrees, and of 
the left knee from 5 to 85 degrees.  The Board has considered 
the reports of private medical treatment that show recent 
treatment for the knees as well as other disorders.  

In view of the veteran's range of motion, and given that the 
disability manifestations appear worse on the most recent VA 
examination, the Board concludes that a rating in excess of 
20 percent for each knee on a schedular basis is warranted.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
further has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The veteran's 
bilateral knee disorder is rated currently under the 
provisions of Diagnostic Code 5258, but Diagnostic Codes 5260 
and 5261, which turn on limitation of motion are applicable 
since arthritis of the knees is shown.  Accordingly, the 
Board finds that the Court's holding in DeLuca applies.  

The provisions of 38 C.F.R. § 4.40 hold that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like. relate to 
functional loss.

The provisions of 38 C.F.R. § 4.45 require consideration of 
such factors with regard to the joints as less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly or pain on movement, swelling, deformity or atrophy 
of disuse.

In making determinations with regard to the application of 38 
C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding in 
VAOPGCPREC 9-98, which held that these provisions must be 
considered in light of the relevant Diagnostic Code governing 
limitation of motion where a rating code does not appear to 
specifically consider limitation of motion and other criteria 
for multiple ratings are met.  

The findings on the reports of examination do show sufficient 
symptomatology to support an increased rating on this basis.  
On examination in January 1995, there was no swelling, and, 
while there was mild genu varum bilaterally, the knees were 
otherwise unremarkable.  No atrophy or loose motion was 
present in either knee.  On examination in April 1997, there 
was effusion in the knees, pain was present on movement, and 
the veteran reported occasional pain in the knees when 
walking.  Some tenderness was reported in both knees.  There 
was an obvious increase in symptomatology on the more recent 
examination.  

The Board has further considered the affidavits submitted by 
friends and her former military supervisor.  They indicated 
that the veteran had pain in the knees, and that she required 
a brace for her knees.  She was not reported on either 
examination to be wearing a brace, nor did she give a history 
of wearing a brace.  The Board has considered the history and 
symptomatology given in these affidavits.  

The Board notes that on X-ray examinations both on the 1995 
and 1997 examinations, degenerative joint disease was noted.  
When a knee disability is already considered under Diagnostic 
Code 5258, as here, the veteran must also have limitation of 
motion under Diagnostic Code 5260 or 5261 in order to obtain 
a separate rating for arthritis, unless there is evidence of 
painful motion sufficient to invoke an alternative basis for 
the rating under Diagnostic Code 5003.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of these codes, there is no additional 
disability for which a rating may be assigned.  See 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

As discussed above, the results of the various examinations 
do demonstrate that the limitation of motion of the veteran's 
knees reaches the degree of severity for a compensable 
evaluation under Diagnostic Code 5261 as extension is limited 
to 5 degrees.  In the presence of such findings, a separate 
rating of 10 percent is appropriate for the degenerative 
changes of both knees at this time.  Thus, the combined 
rating is 30 percent.  38 C.F.R. § 4.25.

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do support the grant of an increased rating 
for the disorder at question.  


ORDER

Service connection for a back disorder or obesity, to include 
consideration of service connection secondary to the service 
connected chondromalacia of the knees, is denied.  

Service connection for bilateral hearing loss is denied.  

An increased rating of 30 percent for chondromalacia of the 
left knee is granted, subject to the regulations governing 
the payment of monetary awards.   

An increased rating of 30 percent for chondromalacia of the 
right knee is granted, subject to the regulations governing 
the payment of monetary awards.  



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

 

